Citation Nr: 1530293	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  14-34 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to additional vocational rehabilitation benefits under the provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel






INTRODUCTION

The Veteran served on active duty from June 1999 to July 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2014 decision by the Vocational Rehabilitation and Employment Division of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2015, the Veteran (through his representative) requested that VA expedite his hearing due to financial hardship.  While "severe financial hardship" is one factor the Board considers in advancing cases on the docket, neither the Veteran nor his representative supported their motion with evidence of such hardship.  38 C.F.R. § 20.900 (2014).  As this case is being remanded, the Veteran and his representative will have the opportunity to submit such evidence in support of his motion.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In a June 2014 decision, the RO declined to amend the Veteran's vocational rehabilitation plan to include his pursuance of a masters degree.  The Veteran has now perfected an appeal as to this denial.

On his September 2014 substantive appeal, the Veteran indicated that he desired a hearing before a member of the Board at the Board's offices in Washington, DC.  After the Veteran was scheduled for such a hearing, he and his representative timely changed his request to a video conference hearing to be held at the Louisville, Kentucky RO.  In accordance with his wishes, the Board shall remand his case in order that he be scheduled for his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing at the Louisville, Kentucky Regional Office in accordance with his docket number.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

